OEDEE
The Disciplinary Eeview Board having reported to the Court, recommending that BASIL D. BECK, JE., of BEIDGETON, who was admitted to the bar of this State in 1963, and who was thereafter suspended by the Court from the practice of law on January 30,1992, be suspended for a period of three months for failure to cooperate with the ethics authorities in the investigation of three complaints against him, in violation of RPC 8.1(b) and R. 1:20 — 3(f);
And the Disciplinary Eeview Board having further recommended that respondent not be restored to the practice of law until all ethics complaints pending against him as of November 20, 1991, are resolved and until respondent presents satisfactory evidence of his fitness to practice law and that any reinstatement to practice be subject to a proctorship for a period two years thereafter;
*392And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and BASIL D. BECK, JR., is suspended from the practice of law for a period of three months, effective January 30, 1992, and until the further Order of the Court; and it is further
ORDERED that no application for restoration to the practice of law shall be considered until all ethics complaints against respondent pending as of November 20,1991, are resolved; and it is further
ORDERED that respondent’s reinstatement to the practice of law is conditioned on his presentation of satisfactory evidence of fitness to practice; and it is further
ORDERED that if and when respondent is reinstated to practice he shall practice under the supervision of a proctor for a period of two years; and it is further
ORDERED that this Court’s Order of December 13, 1991, and the trusteeship created in the Order of January 30, 1992, remain in full force and effect; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.